Citation Nr: 1422317	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from December 1946 to November 1949 and from May 1951 to January 1953.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, by the VA RO in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim of entitlement to a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma.  

In his substantive appeal (VA Form 9), received in February 2008, the Veteran requested a hearing before a Decision Review Officer at the RO.  In March 2008, the RO sent the Veteran notice that a hearing was scheduled for April 2, 2008.  In a report of contact (VA Form 119), dated in March 2008, the Veteran requested that the hearing be rescheduled.  Later in April 2008, the RO sent the Veteran notice that the hearing had been rescheduled for April 30, 2008.  However, in a statement dated April 30, 2008, the Veteran requested that the hearing be rescheduled because he was unable to talk because of laryngitis.  In September 2008, the Veteran's service representative indicated that the Veteran requested a VA examination in lieu of a personal hearing.  Under these circumstances, and because the examination was later conducted, the Board considers the request for a hearing to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(d).  

In October 2012, the Board remanded the case for additional development of the claim for an increased rating.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2013.  

By an April 2013 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in September 2013, and the Court issued an order granting the motion.  The Board's April 2013 denial of a rating in excess of 30 percent for psychophysiological reaction of the respiratory system with bronchial asthma was remanded for re-adjudication consistent with the motion.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


REMAND

By a rating action in April 1954, the RO granted service connection for asthma; a 10 percent disability rating was assigned, effective February 26, 1954.  

VA medical records dated from February 1971 through February 1974 show that the Veteran received ongoing clinical attention for bronchial asthma.  During a VA examination in February 1974, it was noted that the Veteran had a long history of asthma but no mention of a nervous disorder.  At the interview, he was wheezing and had a little difficulty talking; he showed good personal hygiene, had good gait and posture, and remained quiet and cooperative.  The Veteran reported that he had difficulty sleeping if he had asthma; otherwise, he slept well.  He denied any nightmares.  His affect was somewhat apathetic and his behavior was appropriate.  He was oriented and his memory for the past and present was good.  He showed poor insight and good judgment.  The diagnosis was psychophysiologic reaction of the respiratory system (asthma).  

A rating action in April 1974 recharacterized the Veteran's service-connected condition to psychophysiologic reaction of the respiratory system with bronchial asthma, and increased the rating from 10 percent to 30 percent, effective January 2, 1974.  

VA progress notes dated from 1974 through 1999 show that the Veteran received ongoing clinical evaluation and treatment for bronchial asthma.  A VA examination report dated in March 1995 reflects a diagnosis of bronchial asthma.  

The Veteran's claim for an increased rating for his psychophysiological reaction of the respiratory system with bronchial asthma was received in March 2005.  Submitted in support of the claim were VA progress notes dated in March and May 2005.  When seen in March 2005, the Veteran stated that he felt worse using his medications as indicated.  On examination, the lungs were clear to auscultation.  The examiner noted that the Veteran was tolerating his current medications well, but he referred to poor response to current therapy and increase in asthma episodes.  The Veteran indicated that he tried Advair with a private physician with excellent response and better compliance.  

In July 2005, the Veteran was afforded a VA examination for evaluation of his respiratory disorder.  At that time, the Veteran indicated that his last visit to the emergency room due to asthma exacerbation was in 2004; he was treated with antibiotics and his condition resolved.  The Veteran claimed that his asthma condition had worsened in the last few years because the asthma attacks were more frequent and more severe than years ago.  He also reported that the cold exposure and temperature changes produced asthma exacerbations.  He reported that his last bronchitis episode was in May 2005, at which time he was treated with oral antibiotics and it resolved.  The Veteran indicated that he was on continuous medication use for asthma in order to control the severity of the attacks; however, he continued to experience recurrent asthma exacerbations.  He complained of productive cough with white phlegm; he denied hemoptysis and anorexia.  The Veteran also reported that asthma attacks occur three or four times per week and were controlled with the medications most of the time.  

On examination, his chest was symmetric to expansion.  There were bilateral end-expiratory wheezes in all lung fields with decreased breath sounds, generalized. The extremities had no edema and no cyanosis.  There was no cor pulmonale, RVH or pulmonary hypertension. No weight changes was reported.  The Veteran's PFT revealed that FEV-1 was 83 percent predicted pre-bronchodilator, and the FEV-1/FVC was 102 percent predicted pre-bronchodilator.  The diagnosis was moderate, persistent asthma.  

The Veteran was afforded a VA examination for mental disorders in December 2006.  At that time, the Veteran reported difficulty sleeping mainly due to the medications he had been taking.  The examiner stated that the current mental condition (dementia) was not caused by or a result of the service-connected psychological reaction of the respiratory system.  

Received in May 2007 were VA progress notes dated from February 2006 to May 2007, which show that the Veteran received ongoing clinical evaluation and treatment for his bronchial asthma.  

Received in September 2008 were VA progress notes dated from December 2007 to August 2008, reflecting ongoing treatment for bronchial asthma.  

The Veteran was afforded a VA examination in November 2008.  The Veteran claimed that his asthma had been worsening over the last couple of years; he reported having 3 to 4 asthma attacks per week, which were controlled with current treatment.  He had no history of hospitalization or emergency room visits due to the asthma exacerbations, bronchitis or pneumonia.  The Veteran stated that, despite current treatment, his asthma attacks persisted.  He reported using respiratory therapy and inhaler daily; he was not using any steroids.  The Veteran reported coughing several times a day.  He also reported occasional dyspnea and frequent chest pain.  There was no history of respiratory failure.  On examination, the examiner noted rhonchi and wheezing.  Chest expansion was slightly limited.  There was no deformity or scarring of the chest wall.  The examiner noted that the Veteran refused to undergo PFT because he stated that the last time he tried to do the test, he developed a severe asthma attack requiring treatment.  The diagnosis was asthma.  

Received in August 2009 were VA progress notes dated from April 2008 to July 2009 reflecting ongoing treatment for bronchial asthma.  

The Veteran was afforded a VA examination for mental disorders in December 2009.  The Veteran indicated that, since 1952, his respiratory condition has been causing him to feel depressed and anxious due to his inability to work and maintain interpersonal relationships.  He also reported sleeping difficulties due to his respiratory condition, more recently, occasionally mild to moderate.  Psychomotor activity was unremarkable.  Speech was spontaneous.  He was cooperative.  Affect was normal.  Mood was described as anxious.  Thought content was unremarkable.  No delusions or hallucinations were noted.  The examiner noted that the Veteran did not understand that he has a problem.  No inappropriate behavior was noted.  No panic attacks were noted.  He denied any suicidal or homicidal ideas.  The Veteran indicated that he was able to perform his activities of daily living without difficulties.  Remote and immediate memories were mildly impaired.  The pertinent diagnosis was depressive disorder NOS; he was assigned a GAF score of 65.  The examiner noted that the mental disorder symptoms were not severe enough to interfere with occupational or social functioning.  The examiner opined that the depressive disorder was at least as likely as not caused by or the result of the psychophysiological reaction of the respiratory system with bronchial asthma.  

Of record is the report of a psychiatric evaluation, dated in December 2010.  The Veteran related that he was feeling poorly and had to have a consultation with the psychiatrist.  The Veteran reported problems sleeping due to nightmares.  He indicated that he had been having headaches that upset him.  It was noted that one of the Veteran's stressors is the fact that he was expecting to be cured from asthma, but he now knew that there is no cure for it.  On mental status examination, the Veteran was described as well groomed with good eye contact.  His affect was restricted.  Thought process was organized and goal directed.  The Veteran denied any suicidal or homicidal ideations; he also denied any hallucinations.  Insight was partial and judgment appeared to be fair.  The pertinent diagnosis was major depressive disorder, severe, recurrent with psychotic features; he was assigned a GAF score of 48.  

Received in June 2011 were VA progress notes dated from January 2011 to June 2011 reflecting ongoing treatment for bronchial asthma.  In March 2011, the Veteran was referred for evaluation of a psychiatric disorder, diagnosed as dementia, which the examiner noted was most probably due to Alzheimer's.  Among these records is the report of a chest x-ray, taken in April 2011, which revealed no acute cardiopulmonary abnormality.  

The Veteran was afforded a VA examination for his service-connected respiratory disability in January 2012.  At that time, it was noted that his condition had continued more or less the same since his last examination in November 2008, with no acute attacks or severe exacerbations and no need for hospitalization.  He stated that his symptoms continue to get worse with wheezing and shortness of breath. It was noted that his condition does not require the use of oral or parenteral corticosteroid medications.  He used an inhaler, but does not require the use of a bronchodilator or antibiotics or oxygen therapy.  He reported physician visits less frequently than monthly.  He had not had any episodes of respiratory failure.  During the course of that examination no specific diagnostic testing was conducted, to include a Pulmonary Function Test (PFT); it was noted that the Veteran left the examination prior to the PFT being completed.  

On the occasion of another VA respiratory examination in February 2013, the Veteran indicated that he continued to have asthma attacks.  The Veteran also reported shortness of breath, wheezes, running nose, nasal congestion and post-nasal drip almost every day.  The last exacerbation was the previous week.  He stated that using medication at home as prescribed with good response. It was noted that the Veteran did not require the use of oral or parenteral corticosteroid medications.  It was noted that the Veteran's condition did require the use of inhaled medications--inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran's condition did not require the use of antibiotics.  The pertinent diagnosis was asthma.  It was noted that the Veteran had not had asthma attacks with episodes of respiratory failure in the past 12 months.  No significant acute cardiopulmonary abnormalities were present on a chest x-ray.  A pulmonary function test (PFT), which revealed FEV-1 of 60 percent of predicted and FEV-1/FVC of 96 percent, was reported to be normal.  The pertinent diagnosis was asthma.  The examiner stated that the respiratory condition impacted the Veteran's ability to work.  

When the parties to the appeal entered the joint motion, they agreed that the Board had not provided sufficient analysis on the psychiatric aspects of the Veteran's psychophysiological disability.  The Board had noted in its 2013 decision that the provisions of 38 C.F.R. § 4.126(d) required that, when a single disability has been diagnosed both as a physical condition and a mental disorder, the rating agency was required to evaluate it using a diagnostic code that represented the dominant aspect of the condition.  The Board found that the physical condition, namely asthma, was the dominant aspect and rated in accordance with that finding.  This was done in part because the Veteran had previously been rated separately for psychiatric symptoms and awarded a 30 percent rating for depression secondary to the psychophysiological reaction.  (That rating had not been appealed.)

Given the terms of the joint motion, and because the Veteran has a separate rating for depression, which is rated on the very same criteria as any psychological aspects of a psychophysiological reaction, the Board must assume that the parties to the joint motion now intend for the Board to address the rating for depression.  Although there are normally jurisdictional requirements that must be met before the Board can consider an issue, the Board finds that compliance with the joint motion now requires consideration of the rating for depression as well.  Accordingly, the case will be remanded to the agency of original jurisdiction (AOJ) so that the rating for depression may be considered in the first instance.

1.  The Veteran should be scheduled for a VA examination to determine the occupational and social effects of his service-connected psychiatric disorders-psychophysiological reaction and depression.  All findings necessary to apply the pertinent rating criteria of 38 C.F.R. § 4.130 should be made.  A GAF score should be provided that accounts for all psychiatric symptoms, whether due to psychophysiological reaction or depression.  

2.  Thereafter, the AOJ should ensure that the examination report provides all the information necessary to rate all symptoms due to both a psychophysiological reaction and depression.  If the benefit sought is not granted, a supplemental statement of the case should be issued that addresses the ratings for both psychophysiological reaction with asthma and depression.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


